 


109 HR 3756 IH: Increased Penalties for Environmental Crimes Related to Methamphetamine Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3756 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Reichert (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act and title 18, United States Code, with respect to methamphetamine, and for other purposes. 
 

1.Short titleThis Act may be cited as the Increased Penalties for Environmental Crimes Related to Methamphetamine Act. 
2.Controlled Substances Act amendmentsSection 401(b) of the Controlled Substances Act is amended— 
(1)in paragraph (5), by inserting or manufacturing after cultivating; and 
(2)in paragraph (6), by striking or imprisoned not more than five years, or both and inserting and imprisoned not less than 5 nor more than 15 years. 
3.Title 18 amendmentSection 1864(d)(3) of title 18, United States Code, is amended by inserting equipment and chemicals used in the illegal manufacture of a controlled substance and also includes after Such term includes.  
 
